COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
                                               §

  TIMOTHY FONSECA                                   §               No. 08-19-00227-CR

                         Appellant,                 §                  Appeal from the

  v.                                                §                243rd District Court

  THE STATE OF TEXAS                                §             of El Paso County, Texas

                          State.                    §                (TC# 20180D02567)

                                                    §

                                           ORDER
        On September 5, 2019, Appellant filed a notice of appeal in the above-styled and numbered
cause. The notice of appeal was late, but it was filed within fifteen days after the deadline for the
notice of appeal to be filed. A motion for extension of time is necessarily implied when an
appellant, acting in good faith, files a notice of appeal beyond the time allowed by TEX.R.APP.P.
26.1 but within the fifteen-day grace period provided by Rule 26.3 for filing a motion for extension
of time. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). However, an appellant must
still provide the Court with a reasonable explanation for the late filing of the notice of appeal before
the Court may accept the appeal.
        On September 6, 2019, Appellant filed a motion for extension of time to file the notice of
appeal in which he provided a reasonable explanation for the delay. Accordingly, Appellant's
motion for extension of time is GRANTED. Further, the record is now due on or before October
2, 2019.

        IT IS SO ORDERED this 9th day of September, 2019.


                                PER CURIAM